PER CURIAM.
The Court has considered a proposed amendment to the Canon of Ethics Governing Judges which would amend Rule A, Canon 28, 31 F.S.A., by adding the following paragraph, to wit:
“When, however, a judge is seeking election or re-election to a judicial position and it is necessary for him to be nominated and elected as a candidate of a political party, nothing herein contained shall prevent such judge from attending or speaking at political gatherings in his own behalf, or from making contributions to the campaign funds of the party that seeks his election or re-election or which has nominated him for the office.”
Pursuant to notice and hearing the Court has been formally advised that the adoption of the foregoing proposal is unanimously opposed by the Conference of Circuit Judges and the Ethics Committee of The Florida Bar. Upon consideration of these objections the proposed amendment is not approved.
The Canons of Ethics Governing Attorneys', Rule B, Canon 2, is hereby amended by adding thereto the following:
“When a lawyer seeks election to a judicial office he shall be bound by the same rules of political ethics and conduct which bind judges who seek election or re-election to a judicial office. See Canons of Ethics Governing Judges, Rule A, Canons 28 and 30.”
The foregoing amendment to Rule B, Canon 2, shall become effective immediately upon the filing of this order.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.